Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 8-11 have been canceled. Claims 1-7 are pending. 
Claim Objections
The claims require significant clarification. Please clarify the two major concepts in claim 1, i.e. increasing integrin β3 to reprogram somatic cells or to repair tissue. Next, please delineate the active ingredient more clearly, i.e. protein, nucleic acid sequence, antibody, or small molecule. 
Please reduce the “optionally” language and delete any use of parentheses other than for abbreviations. 
For example, the concept of reprogramming in claim 1 can be written more clearly as ---A method of reprogramming an isolated mammalian somatic cell, the method comprising administering a nucleic acid sequence encoding integrin β3 along with nucleic acid sequences encoding reprogramming factors to the cell such that an induced pluripotent stem (iPS) cell is obtained---. 
Claim 3 appears to also relate to two major concepts, i.e. reprogramming somatic cells or repairing tissue; however, is unclear whether claim 3 encompasses increasing integrin β3 expression or if it is limited to inhibiting integrin β3 using an antibody. In particular, the meaning of the single active step in claim 3, i.e. “clustering of cell surface avβ3”, is wholly unclear. It appears the concept is limited to administering an antibody, but the claim is missing a clear positive step of administering an antibody or any other 
Claim 3 can be written more clearly as ---A method of inhibiting integrin β3 in a mammalian somatic cell using an antibody that binds integrin β3---. 
Failure to clarify the claims will impede prosecution and could result in further restriction. 
Claim Interpretation
The two general concepts in claim 1 appears to be: ---reprogramming somatic cells by administering integrin β3, a nucleic acid sequence encoding integrin β3, or a compound that increases integrin β3 expression such that integrin β3 is overexpressed in the cell and the somatic cell is reprogrammed into an iPS cell--- and --- repairing tissue by administering integrin β3, a nucleic acid sequence encoding integrin β3, or a compound that increases integrin β3 expression to a cell of the mammal such tissue in the mammal is repaired---. 
The two general concepts in claim 3 appears to be: --- reprogramming somatic cells by administering an antibody that binds integrin β3 to an isolated mammalian somatic cell such that the somatic cell is reprogrammed into an iPS cell--- and ---repairing tissue in a mammal by administering an antibody that binds integrin β3 to a somatic cell of the mammal such tissue in the mammal is repaired---. 
Election/Restriction

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1, 2, 6, 7, drawn to a method of upregulating pluripotency genes and reprogramming a somatic cell or human endothelial cell by increasing the amount of integrin β3 using integrin β3 protein.
Group II, claims 1, 2, 6, 7, drawn to a method of upregulating pluripotency genes and reprogramming a somatic cell or human endothelial cell by increasing the amount of integrin β3 using a nucleic acid sequence encoding integrin β3.
Group III, claims 1, 2, 6, 7, drawn to a method of upregulating pluripotency genes and reprogramming a somatic cell or human endothelial cell by increasing the amount of integrin β3 using a small molecule that increases integrin β3 expression. 
Group IV, claims 3-5, drawn to a method of upregulating pluripotency genes and reprogramming a somatic cell or human endothelial cell by inhibiting integrin β3 using an antibody that binds and inhibits integrin β3.

Group V, claims 1, 2, 6, 7, drawn to a method of increasing endothelial cell plasticity, vascularization, angiogenesis, or tissue repair/remodeling by increasing the amount of integrin β3 using integrin β3 protein.
Group VI, claims 1, 2, 6, 7, drawn to a method of increasing endothelial cell plasticity, vascularization, angiogenesis, or tissue repair/remodeling by increasing the amount of integrin β3 using a nucleic acid sequence encoding integrin β3.
Group VII, claims 1, 2, 6, 7, drawn to a method of increasing endothelial cell plasticity, vascularization, angiogenesis, or tissue repair/remodeling by increasing the amount of integrin β3 using a small molecule that increases integrin β3 expression. 
Group VIII, claims 3-5, drawn to a method of increasing endothelial cell plasticity, vascularization, angiogenesis, or tissue repair/remodeling by inhibiting integrin β3 using an antibody that binds and inhibits integrin β3.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1, 2, 6, 7 require increasing the amount of integrin β3 in the cell while claims 3-5 require inhibiting integrin β3 using an antibody. Therefore, Groups I-III and V-VII do not share a technical feature with Groups IV and VIII. 
The concept of transfecting isolated mammalian somatic cell with a nucleic acid sequence encoding integrin β3 was known in the art as described by Thinn (PNAS, Vol. 
The concept of administering an antibody that binds integrin β3 to a mammalian somatic cell was known in the art as described by Vecino (PLOS One, 2015, Vol. 10, No. 5, e0125250); therefore, the special technical feature in claim 3, Groups IV and VIII, is not a contribution over the art. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632